September 11, 1907. The opinion of the Court was delivered by *Page 169 
The plaintiff recovered judgment in a magistrate's court for the value of two sacks of grist and two sacks of flour shipped from Nashville, Tenn., to plaintiff at Walterboro, S.C. and the statutory penalty of fifty dollars. The judgment was affirmed by the Circuit Court and the defendant appeals solely on the ground that the penalty statute of 1903 (24 Stat. 81) is unconstitutional. The question has been settled by the case of Charles v. R.R. Co., ante, 36.
The judgment of this Court, is that the judgment of the Circuit Court be affirmed.